

116 S2712 : To designate the facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, as the “Captain Robert C. Harmon and Private John R. Peirson Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2712IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Referred to the Committee on Oversight and ReformAN ACTTo designate the facility of the United States Postal Service located at 430 South Knowles Avenue
			 in New Richmond, Wisconsin, as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.
	
		1.Captain Robert C. Harmon and Private John R. Peirson Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, shall be known and designated as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.Passed the Senate November 21, 2019.Julie E. Adams,Secretary